DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 10, 12-14, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20120286935) in view of Huang et al. (US 9991715) and Tanaka et al. (US 20180183256).
As to claim 5, Huang’s figure 6 shows a power management module for an energy-harvesting device, further comprising, or coupled to, detector circuitry for controlling the operation of a power management module (421), the detector circuitry comprising: an input (at Vin) for receiving an electrical input representative of a level of harvestable power; and a trigger (elements in figure 6 except for 421) coupled to the input and operable to generate an activation signal (at EN) for switching on the power management module; wherein the trigger is configured to generate the activation signal upon detecting at least a threshold level of harvestable power, and thereby switch on the power management module (page 5 teaches that “[O]nce it reaches a present voltage value of 3.137 V, in this example, the comparator turns on the boost converter”); and wherein the trigger is configured not to generate the 
As to claim 7, the modified Huang’s figure 6 shows that the circuit is being part of an energy harvesting device. 
As to claim 8, the modified Huang’s figure 6 shows that the energy harvesting device is a wireless sensor device (RF antenna is a wireless device). 

As to claim 12, Huang’s figure 6 shows that the trigger comprises a non-inverting Schmitt trigger (page 5 teaches that the comparator is a Schmitt trigger comparator).
As to claim 13, nanopower comparator is well known in the art.  It would have been obvious to one having ordinary skill in the art to use nanopower comparator for Huang’s comparator for the purpose of operating the circuit in low power.
As to claim 14, Huang’s figure 6 shows that the energy harvesting device is a wireless sensor device (the photocell/RF antenna wirelessly receives power).
Claims 17, 18, 20, 21 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842